         Case 1:18-cv-03842-CAP Document 6 Filed 10/23/18 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

ANGELETTE BLOUNT,

                  Plaintiff,                    CIVIL ACTION
        v.                                    NO. 1:18-CV-3842-CAP
NATIONAL CREDIT SYSTEMS, INC.,

                  Defendant.

                                         O R D E R
      The plaintiff filed this action on August 13, 2018, and the

defendant was served on September 10, 2018.                    When the defendant

failed       to    respond    to   the    complaint,    the    clerk    entered   the

defendant's default on September 24, 2018.                    The matter is before

the court on the plaintiff's motion for default judgment [Doc. No.

5].

      A default entered pursuant to Rule 55(a), Federal Rules of

Civil    Procedure        constitutes        an   admission    of     all   well-pled

allegations in a complaint.              See Buchanan v. Bowman, 820 F.3d 859

(11th Cir. 1987).             Therefore, the court accepts the following

allegations as true.

      The         plaintiff    leased    a   mobile    home    from    Clover   Ranch

Manufactured Home from October 2012 to February 2016, at which time

she terminated her lease and vacated the premises.                      Although the

plaintiff had paid all her rental obligations, Clover Ranch hired

the defendant to collect $3,325.66 from the plaintiff.                      In October
       Case 1:18-cv-03842-CAP Document 6 Filed 10/23/18 Page 2 of 2




2016 the defendant began furnishing information about the plaintiff

to three credit reporting agencies.

      In April and May 2018, the plaintiff sent dispute letters to

the   three   credit   reporting     agencies,    which   forwarded     the

information to the defendant.        The defendant failed to conduct

reasonable    investigations   and   reported,    erroneously,   that   the

plaintiff was indebted to Clover Ranch.

      Because the defendant furnished incorrect information to the

credit reporting agencies and has attempted to collect debts from

the plaintiff which she does not owe, the defendant is liable to

the plaintiff for damages under the Fair Debt Collection Practices

Act, 15 U.S.C. § 1601 et al.             The defendant is liable to the

plaintiff for $1,000.00 in statutory damages pursuant to 15 U.S.C.

§ 1681n(a)1)(A), in addition to actual damages pursuant to 15

U.S.C. § 1691k(a).

      The court will determine the amount of actual damages after

the plaintiff and her attorney have submitted affidavits detailing

the amount of damages suffered and the amount of attorney fees to

which she is entitled.      These affidavits should be submitted no

later than November 16, 2018.

      SO ORDERED, this 23rd day of October, 2018.

                                   /s/CHARLES A. PANNELL, JR.
                                   CHARLES A. PANNELL, JR.
                                   United States District Judge




                                     2
